DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
At pages 11-12, Applicant argues that, (1) the machine learning model in Wang is “fully trained”, but not “pretrained”, and (2) Wang does not teach “updating an inpainting model, which has been pretrained, using patch samples selected from the video sequence using at least some of the optical flows.”
In response, Examiner respectfully disagrees and submits that (1) “pretrained” is reasonably interpreted as “has been trained”, regardless of whether it is fully or partially trained, and (2) “updating” is reasonably interpreted as “making something up to date”, specifically, in context of the rejection set forth in the Office Action, “providing the model with new data or information that changes the its state”.
Clearly, the model in Wang has been trained, thus it is pretrained. Next, the machine learning model 104 shown in Fig. 1 is provided with “patch samples selected from the video sequence using at least some of the optical flows” as described in the Office Action, so that the state of the model changes during operation to provide the outputs, e.g. modified scene 124 shown in Fig. 1.
Claim does not recite any details regarding the state of being “pretrained” to prevent it from being broadly interpreted as mentioned above. The claim also does not recite any limitation that requires “updating” to be interpreted as “further training”.
Applicant’s arguments are therefore not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0287007 A1 – hereinafter Wang).
Regarding claim 1, Wang discloses a computer-implemented method comprising: splitting an input video into a set of video sequences, which comprise one or more video frames (Fig. 1; Fig. 5 – splitting an input video into a set of video sequences, each of which comprises at least one frame); generating one or more object masks, which represent one or more areas comprising an object or objects targeted to be removed and inpainted in the video sequences ([0036]; [0045]; [0058] – generating one or more masks for one or more target regions); generating optical flows for each video sequence ([0035]; [0052]; [0064] – generating optical flows for each frame); and for each video sequence from the set of video sequences: updating an inpainting model, which has been pretrained, using patch samples selected from the video sequence using at least some of the optical flows ([0073]-[0075]; Fig. 8 – updating an inpainting model, e.g. at least color update engine 108 as shown in Fig. 8 with patch samples, e.g. regions in reference frame and/or other frames using some of the optical flows as shown in Fig. 8 and described at least in [0070] and [0073]); and using the updated inpainting model to modify the video sequence to inpaint at least part of the video sequence ([0061]; [0075]; Fig. 8 – using the updated inpainting model, e.g. at least color update engine 108, to modify the video frame to inpaint at least the target regions, e.g. region 804).
	Regarding claim 2, Wang also discloses the step of updating an inpainting model using patch samples selected from the video sequence using at least some of the optical flows comprises: using optical flows related to a detected object or objects in the video sequence to define one or more sampling areas in the video sequence ([0073]-[0075]; Fig. 8 – using optical flows related to a detected object, e.g. the target region, to define one or more sampling areas in the target region); sampling one or more patches in the one or more sampling areas ([0073]-[0075]; Fig. 8 – sampling areas, e.g. pixels in the target region); for each patch, generating a corresponding masked patch, which represent a masked version of the patch [0036]; [0045]; [0058] – generating one or more masks for one or more target regions); and updating the inpainting model using the masked patches as inputs into the inpainting model and the patches as corresponding ground truth references ([0068]; [0073]-[0075]; Fig. 8 – updating an inpainting model, e.g. at least color update engine 108 as shown in Fig. 8 with masked patch samples, e.g. regions in reference frame and/or other frames using some of the optical flows as shown in Fig. 8 and described at least in [0070] and [0073]).
Regarding claim 3, Wang also discloses the step of using optical flows related to a detected object or objects in the video sequence to define one or more sampling areas in the video sequence comprises: for an object mask of the video sequence: calculating average velocity functions around the object mask using optical flows from the sequence ([0052]; [0064] – calculating relative or scaled velocity of a boundary of the object); selecting a video frame from the sequence ([0064]); and estimating the sampling area in a video frame of the video sequence using the average velocity functions ([0047]; [0052]-[0054]; [0064]).
Regarding claim 4, Wang also discloses the step of generating one or more object masks comprises performing one or more of methods comprising: method A: given a known template corresponding to the object to be located, applying template matching at different image scales to detect a location and scale of the object and generate the object mask ([0048]-[0049] – at least using a template inputted from the user via a drawing input, and applying the template matching to other frames in the sequence); method B: applying an object detection model that, for an object, detects the object and outputs a bounding box that encloses the detected object; and using the bounding box to form the object mask ([0045]; [0058] – applying an object detection model detects an object within a drawing and outputs a rough mask around the object); and method C: applying a detection and segmentation joint model to generate the object mask, wherein the detection and segmentation joint model has been pretrained using one or more training datasets.
Regarding claim 5, Wang also discloses the steps of method B further comprise: using foreground segmentation on at least a portion of a video frame corresponding to the bounding box to identify one or more foreground portions ([0049] – segmenting an object from other objects); and forming the object mask by using at least part of the identified one or more foreground portions to refine the bounding box to reduce the object mask’s area to more closely match the object ([0049]; [0058]-[0059] – using masks that segments an object from other objects).
Regarding claim 8, Wang also discloses outputting a final modified version of the input video comprising the modified video sequences (Fig. 8 – outputting the final modified frame 126b).
Claim 9 is rejected for the same reason as discussed in claim 1 above in view of Wang also disclosing a system (Fig. 12) comprising: one or more processors (Fig. 12; [0102] – processing hardware 1202, e.g. a microprocessor, etc.); and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed (Fig. 12; [0102]-[0103]; [0105] – a memory device storing program coded 1212 to be executed by processing hardware 1202).
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 11 is rejected for the same reason as discussed in claim 3 above.
Claim 12 is rejected for the same reason as discussed in claim 4 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 8 above.
Claim 17 is rejected for the same reason as discussed in claim 1 above in view of Wang also disclosing a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes the recited steps to be performed (Fig. 12; [0102]-[0103]; [0105] – a memory device storing program coded 1212 to be executed by processing hardware 1202).
Claim 18 is rejected for the same reason as discussed in claim 2 above.
Claim 19 is rejected for the same reason as discussed in claim 3 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-5, 8-13, and 16-19 above, and further in view of Iwamoto (US 2020/0104622 A1 – hereinafter Iwamoto).
Regarding claim 6, see the teachings of Wang as discussed in claim 1 above. However, Wang does not disclose the step of generating one or more object masks further comprises: selecting a subset of one or more detected objects ([0044] – selecting a subregion of a target region); and generating an object mask for each detected object in the subset of one or more detected objects ([0044] – generating masks for subregions).
Iwamoto discloses a step of generating one or more object masks comprises: applying one or more filters to detected objects to select a subset of one or more detected objects (Fig. 3; Figs. 4A-4D; [0047]; [0056]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Iwamoto into the method taught by Wang to facilitate selections of target regions using predetermined criteria.
Regarding claim 7, see the teachings of Wang and Iwamoto as discussed in claim 6 above, in which Iwamoto also discloses the one or more filters comprise one or more of: one or more positional filters to exclude one or more objects detected in certain areas in a video frame; one or more size filters to exclude one or more objects of a certain size; one or more text recognition filters to exclude certain text-related objects; and one or more template matching filters to exclude objects of a particular configuration (Fig. 3; Figs. 4A-4D; [0047]; [0056] – at least one or more size filters to exclude one or more objects of a certain size).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Iwamoto into the method taught by Wang to facilitate selections of target regions using predetermined criteria as discussed in claim 6 above.
Claim 14 is rejected for the same reason as discussed in claim 6 above.
Claim 15 is rejected for the same reason as discussed in claim 7 above.
Claim 20 is rejected for the same reason as discussed in claims 6 and 7 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484